     Case: 3:20-cr-00042-RAM-RM Document #: 41 Filed: 02/12/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )       Case No. 3:20-cr-0042
                                                )
KAHLID BLYDEN,                                  )
                                                )
                      Defendant.                )
                                                )
                                            ORDER
       BEFORE THE COURT is the Report and Recommendation of the magistrate judge
recommending that the Court accept Kahlid Blyden’s (“Blyden”) plea of guilty (ECF No. 40)
to Count One of the Indictment. In light of the fact that Blyden consented to appear before
the magistrate judge to enter his plea and no party has objected to the Report and
Recommendation, the Court will adopt the Report and Recommendation and find Blyden
guilty as to Count One of the Indictment. Accordingly, it is hereby
       ORDERED that the Report and Recommendation (ECF No. 40) is ADOPTED; it is
further
       ORDERED that Defendant Kahlid Blyden’s plea of guilty as to Count One of the
Indictment is ACCEPTED, and Defendant Blyden is adjudged GUILTY on that count; it is
further
       ORDERED that, pursuant to Fed. R. Crim. P. 32(c)(1)(A), the U.S. Probation Office shall
conduct a presentence investigation for the preparation of a presentence report; it is further
       ORDERED that the U.S. Probation Office shall disclose the preliminary presentence
report to the parties no later than April 15, 2021; it is further
       ORDERED that the parties shall submit any objections or corrections to the
preliminary presentence report to the U.S. Probation Office no later than April 29, 2021; it is
further
      Case: 3:20-cr-00042-RAM-RM Document #: 41 Filed: 02/12/21 Page 2 of 2
United States v. Blyden
Case No. 3:20-cr-0042
Order
Page 2 of 2

        ORDERED that the U.S. Probation Office shall disclose the final presentence report to
the parties and the Court no later than May 13, 2021; it is further
        ORDERED that the parties shall file their sentencing memoranda no later than May
27, 2021; it is further
        ORDERED that a sentencing hearing shall be held on Thursday, June 3, 2021, at 9:00
A.M. in St. Thomas Courtroom No. 1.




Date: February 12, 2021                           /s/_Robert A. Molloy_________
                                                  ROBERT A. MOLLOY
                                                  District Judge
